FILED
                           NOT FOR PUBLICATION                              JUN 09 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S . CO UR T OF AP PE A LS




                            FOR THE NINTH CIRCUIT



RANDLES P. TOMPKINS,                             No. 09-35336

             Plaintiff - Appellant,              D.C. No. 2:07-cv-00195-FVS

  v.
                                                 MEMORANDUM *
SPOKANE COUNTY, Washington;
CINDY NORTH JONES; OZZIE
KNEZOVICH,

             Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sicµle, District Judge, Presiding

                           Submitted February 3, 2010**
                               Seattle, Washington

Before: ALARCMN, W. FLETCHER and RAWLINSON, Circuit Judges.

       This lawsuit arises from Detective Cindy North-Jones's arrest of Randles

Tompµins on April 17, 2009 on the charge of stalµing Stephanie Janzen.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Tompµins brought a claim in the Eastern District of Washington under 42 U.S.C. y

1983, claiming that North-Jones arrested him without probable cause. On appeal,

Tompµins challenges the district court's order granting summary judgment to

North-Jones. Tompµins does not challenge the district court's order as to the other

defendants.

      We affirm the district court's grant of summary judgment. North-Jones is

entitled to qualified immunity because she reasonably concluded that she had

probable cause to arrest Tompµins for the crime of stalµing. See Anderson v.

Creighton, 483 U.S. 635, 641 (1987).

      We review the district court's grant of summary judgment de novo, viewing

the evidence in the light most favorable to the non-moving party to determine the

presence of any issues of material fact. See Universal Health Servs., Inc. v.

Thompson, 363 F.3d 1013, 1019 (9th Cir. 2004).

      A person commits the crime of stalµing, under Washington law, when: (1)

the stalµer intentionally and repeatedly harasses another person; (2) the person

being harassed is placed in reasonable fear for themselves or another person; and

(3) the stalµer intends, µnows, or reasonably should µnow that the person being

harassed is intimidated or afraid. Wash. Rev. Code y 9A.46.110(1).




                                          2
      A No-Contact Order had been issued against Tomµins after a full hearing.

Janzen's court-appointed legal guardian, Charlotte Wolverton, repeatedly

expressed to the police a fear that Tompµins was a threat to Janzen. Tompµins's

own statements to the police confirmed his attempts to contact Janzen despite the

No-Contact Order. Additionally, it was reported to North-Jones that Tompµins

tried to visit Janzen while she was in the hospital and ignored her requests that he

leave. 'Attempts to contact or follow the person after being given actual notice

that the person does not want to be contacted or followed constitutes prima facie

evidence that the stalµer intends to intimidate or harass the person.' Wash. Rev.

Code y 9A.46.110(4).

      Having determined that North-Jones is entitled to qualified immunity

because she reasonably concluded that she had probable cause to arrest Tompµins

for stalµing, we decline to decide whether she actually had probable cause. See

Pearson v. Callahan, 129 S. Ct. 808, 818 (Jan. 21, 2009).

      AFFIRMED.




                                          3
                                                   FILED
Tompµins v. Spoµane County, Case No. 09-35336       JUN 09 2010
Rawlinson, Circuit Judge, concurring:           MOLLY C. DWYER, CLERK
                                                 U.S . CO UR T OF AP PE A LS

     I concur in the result.